DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/926336 filed on 07/10/2020 and Applicant’s Preliminary Amendment filed on 07/13/2020.  
Claims 21-44 are pending.  Claims 21, 29, and 37 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-11, 13-16, and 20 of U.S. Patent No. 10,740,227 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter.
Claims 21-44 of the instant application are claiming the same subject matter that are recited in claims 1-6, 10-11, 13-16, and 20 of U.S. Patent No. 10,740,227 B2 as follows:  
Instant Application 
US Patent No. 10,740,227 B2
21. A method for reclaiming one or more portions of storage resources in a computer system organized in a plurality of clusters of storage blocks, wherein each of the plurality of clusters comprises one or more storage blocks, and wherein the method comprises: maintaining a respective block tracking value for each storage block, wherein the block tracking value for a particular storage block indicates whether there is an outstanding call to reclaim the storage block, wherein an outstanding call is one that has been received but has not been processed; obtaining a reclamation call to reclaim a target portion of the 
22. The method of claim 21, wherein reclaiming the portion of storage resources comprises: determining, from the block tracking values, a respective cluster priority value for each of the plurality of clusters of storage blocks; and reclaiming the portion of the storage resources based on the cluster priority values. 
23. The method of claim 22, wherein the priority value for a particular cluster of storage blocks is calculated according to a number of storage blocks of the cluster having an outstanding call to reclaim. 

25. The method of claim 24, further comprising: determining, based on the target portion, one or more storage block segments to be reclaimed; and updating the segment tracking values for each of the one or more storage block segments. 
26. The method of claim 25, further comprising: determining, from the segment tracking values, a respective block priority value for each storage block based on a count of storage block segments in the respective storage block for which a call to reclaim the respective storage block segment is outstanding. 

28. The method of claim 21, wherein obtaining the reclamation call comprises receiving the reclamation call from a hypervisor, and wherein the target portion of the storage resources correspond to resources allocated to a particular virtual machine managed by the hypervisor. 


















29. A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for reclaiming one or more portions of storage resources in a computer system organized in a plurality of clusters of storage blocks, wherein each of the plurality of clusters comprises one or more storage blocks, and wherein the operations comprise: 
30. The system of claim 29, wherein reclaiming the portion of storage resources comprises: determining, from the block tracking values, a respective cluster priority value for each of the plurality of clusters of 
31. The system of claim 30, wherein the priority value for a particular cluster of storage blocks is calculated according to a number of storage blocks of the cluster having an outstanding call to reclaim. 
32. The system of claim 30, wherein each of the storage blocks comprises a plurality of storage block segments, and wherein the method further comprises: maintaining a respective segment tracking value for each storage block segment that indicates whether there is an outstanding call to reclaim the respective storage block segment. 
33. The system of claim 32, the operations further comprising: determining, based on the target portion, one or more storage block segments to be reclaimed; and updating the segment tracking values for 
34. The system of claim 33, the operations further comprising: determining, from the segment tracking values, a respective block priority value for each storage block based on a count of storage block segments in the respective storage block for which a call to reclaim the respective storage block segment is outstanding. 
35. The system of claim 29, wherein reclaiming the portion of storage resources comprises: maintaining a min-max heap data structure that organized the plurality of clusters based on a count of storage blocks in each cluster for which a call to reclaim is outstanding; and reclaiming the portion of the storage resources based on the min-max heap. 
36. The system of claim 29, wherein obtaining the reclamation call comprises receiving the reclamation call from a hypervisor, and wherein the target portion 
37. One or more non-transitory computer storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations for reclaiming one or more portions of storage resources in a computer system organized in a plurality of clusters of storage blocks, wherein each of the plurality of clusters comprises one or more storage blocks, the operations comprising: maintaining a respective block tracking value for each storage block, wherein the block tracking value for a particular storage block indicates whether there is an outstanding call to reclaim the storage block, wherein an outstanding call is one that has been received but has not been processed; obtaining a reclamation call to reclaim a target portion of the storage resources in 
38. The non-transitory computer storage media of claim 37, wherein reclaiming the portion of storage resources comprises: determining, from the block tracking values, a respective cluster priority value for each of the plurality of clusters of storage blocks; and reclaiming the portion of the storage resources based on the cluster priority values. 
39. The non-transitory computer storage media of claim 38, wherein the priority value for a particular cluster of storage blocks is calculated according to a number 
40. The non-transitory computer storage media of claim 38, wherein each of the storage blocks comprises a plurality of storage block segments, and wherein the method further comprises: maintaining a respective segment tracking value for each storage block segment that indicates whether there is an outstanding call to reclaim the respective storage block segment. 
41. The non-transitory computer storage media of claim 40, the operations further comprising: determining, based on the target portion, one or more storage block segments to be reclaimed; and updating the segment tracking values for each of the one or more storage block segments. 
42. The non-transitory computer storage media of claim 41, the operations further comprising: determining, from the segment tracking values, a respective block priority 
43. The non-transitory computer storage media of claim 37, wherein reclaiming the portion of storage resources comprises: maintaining a min-max heap data structure that organized the plurality of clusters based on a count of storage blocks in each cluster for which a call to reclaim is outstanding; and reclaiming the portion of the storage resources based on the min-max heap. 
44. The non-transitory computer storage media of claim 37, wherein obtaining the reclamation call comprises receiving the reclamation call from a hypervisor, and wherein the target portion of the storage resources correspond to resources allocated to a particular virtual machine managed by the hypervisor. 

2. The method of claim 1, wherein each of the storage blocks comprises a plurality of storage block segments, and wherein the method further comprises: maintain a respective segment tracking value for each storage block segment that indicates whether a call to reclaim the respective storage block segment is outstanding; 
3. The method of claim 2, further comprising: receiving a reclamation call, wherein the reclamation call is a call to the computer system to reclaim a target portion of the storage resources in the computer system; determining, based on the target portion, any storage blocks and any storage block segments that the computer system needs to update in response to the reclamation call; and updating block tracking values for the identified storage blocks and segment tracking values for the identified storage block segments. 

5. The method of claim 4, wherein the reclamation call is from a hypervisor that manages at least one of the one or more virtual computing instances. 
6. The method of claim 4, wherein: the reclamation call is generated by a storage management subsystem of the computer system; and determining the block tracking values and the segment tracking values that the system needs to update in response to the reclamation call comprises determining that the system only needs to 
10. The method of claim 9, wherein: identifying the first and the second cluster is performed using a min-max heap data structure, and the min-max heap data structure includes a node for each cluster of the plurality of clusters and is organized based on the respective counts associated with each cluster. 
11. A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for reclaiming one or more portions of storage resources in a computer system serving one or more virtual computing instances, wherein the storage resources in the computer system are organized in a plurality of clusters of storage blocks, 
13. The system of claim 12, further comprising: receiving a reclamation call, wherein the reclamation call is a call to the computer system to reclaim a target portion of the storage resources in the computer system; determining, based on the target portion, any storage blocks and any storage block segments that the computer system needs to update in response to the reclamation call; and updating block tracking values for the identified storage blocks and segment tracking values for the identified storage block segments. 
14. The system of claim 13, wherein the target portion includes one or more target storage blocks and one or more target storage block segments, wherein: the one or more target storage blocks are storage blocks in the computer system that the reclamation call releases entirely, and the one or more target storage block segments 
15. The system of claim 14, wherein the reclamation call is from a hypervisor that manages at least one of the one or more virtual computing instances. 
16. The system of claim 14, wherein: the reclamation call is generated by a storage management subsystem of the computer system; and determining the block tracking values and the segment tracking values that the system needs to update in response to the reclamation call comprises determining that the system only needs to update a group of one or more block tracking values in response to the reclamation call. 
10. The method of claim 9, wherein: identifying the first and the second cluster is performed using a min-max heap data structure, and the min-max heap data structure includes a node for each cluster 
20. A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations for reclaiming one or more portions of storage resources in a computer system serving one or more virtual computing instances, wherein the storage resources in the computer system are organized in a plurality of clusters of storage blocks, wherein each of the plurality of clusters comprises one or more storage blocks, the operations comprising: maintaining a respective block tracking value for each storage block that indicates whether a call to reclaim the storage block is outstanding indicating that a call to reclaim the storage block has been received but has not been processed; determining, from the block tracking values, 
2. The method of claim 1, wherein each of the storage blocks comprises a plurality of storage block segments, and wherein the method further comprises: maintain a respective segment tracking value for each storage block segment that indicates whether a call to reclaim the respective storage block segment is outstanding; determining, from the segment tracking 
3. The method of claim 2, further comprising: receiving a reclamation call, wherein the reclamation call is a call to the computer system to reclaim a target portion of the storage resources in the computer system; determining, based on the target portion, any storage blocks and any storage block segments that the computer system needs to update in response to the reclamation call; and updating block tracking values for the identified storage blocks and segment tracking values for the identified storage block segments. 

5. The method of claim 4, wherein the reclamation call is from a hypervisor that manages at least one of the one or more virtual computing instances. 
6. The method of claim 4, wherein: the reclamation call is generated by a storage management subsystem of the computer system; and determining the block tracking values and the segment tracking values that the system needs to update in response to the reclamation call comprises determining that the system only needs to 
10. The method of claim 9, wherein: identifying the first and the second cluster is performed using a min-max heap data structure, and the min-max heap data structure includes a node for each cluster of the plurality of clusters and is organized based on the respective counts associated with each cluster. 


As to claims 1-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1-6, 10-11, 13-16, and 20 of U.S. Patent No. 10,740,227 B2 since they are claiming the same subject matter and are substantially similar in scope. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Danilak (U.S. Patent No. 8,339,981 B2) in view of Leshinsky et al. (U.S. Patent No. 9,460,008 B1, hereinafter “Leshinsky”).

Regarding claims 21, 29, and 37, Danilak teaches a method, system, and one or more non-transitory computer storage media encode with instructions for reclaiming one or more portions of storage resources in a computer system organized in a plurality of clusters of storage blocks, wherein each of the plurality of clusters comprises one or more storage blocks, and wherein the method or instructions comprise: 
maintaining a respective block tracking value for each storage block, wherein the block tracking value for a particular storage block indicates whether there is an outstanding call to reclaim the storage block (Danilak Col 3 Ln 15-22, i.e., number of writes to each storage block are tracked to determine if the block needs to be reclaimed), wherein an outstanding call is one that has been received but has not been processed (Danilak Col 5 Ln 39-43); 
obtaining a reclamation call to reclaim a target portion of the storage resources in the computer system (Danilak Col 5 Ln 45-46, i.e., a garbage collection process is triggered).

updating the block tracking values for the identified storage blocks; and
reclaiming a portion of the storage resources in the computer system including one or more of the determined storage blocks. 
However, in the same field of endeavor, Leshinsky teaches determining, based on the target portion, storage blocks to be reclaimed in response to the reclamation call (Leshinsky Col 30 Ln 13-26); 
updating the block tracking values for the identified storage blocks (Leshinsky Col 30 Ln 27-37); and
reclaiming a portion of the storage resources in the computer system including one or more of the determined storage blocks (Leshinsky Col 30 Ln 43-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danilak by incorporating the teachings of Leshinsky. The motivation would be to implement an efficient garbage collection for a log-structured data store. Such an improvement would provide a more efficient means for storing data in a persistent storage devices (Leshinsky Abstract).

Allowable Subject Matter
Claims 22-28, 30-36, and 38-44 are allowable over prior art and would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the Applicant’s filing a Terminal Disclaimer against U.S. Patent 10,740,227 B2 to overcome the Double Patenting Rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157